Jeffrey D. Kyle

P.O. Box 12547

Austin, Tx 78711



Cause No. 03-15-00025-CV

Trial Court Cause No. D-1-GN-12-000983; Lakeway Regional Medical Center v. Lake Travis Transitional,
et al



Dear Mr. Kyle:

As of today, I have the record transcribed completely and now I’m working on putting the exhibits in
the proper format, which is approximately 5100 pages. I have also been paid in full by appellant. I am
requesting until May 29, 2015 to have the record filed.



Thank you,

/S/ LaSonya L. Thomas